                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JUAN JORDAN and CHERI UHRINEK                      :           CIVIL ACTION
individually, and on behalf of all others          :
similarly situated                                 :
                                                   :
                       v.                          :
                                                   :
MERIDIAN BANK, THOMAS                              :
CAMPBELL and CHRISTOPHER ANNAS                     :           NO. 17-5251

                                              ORDER

       AND NOW, this 18th day of March, 2019, upon consideration of Plaintiffs’ “Motion for

Order Authorizing Notice to Similarly Situated Persons Pursuant to 29 U.S.C. § 216(b)” (Docket

No. 32) and all documents filed in connection therewith, and for the reasons stated in the

accompanying Memorandum, IT IS HEREBY ORDERED that the Motion is GRANTED in

part and DENIED in part as follows:

       1.      The Motion is GRANTED as to Plaintiffs’ request that we conditionally certify

this action as a collective action pursuant to the Fair Labor Standards Act on behalf of the

following Unpaid Overtime Collective:

       all individuals who worked as Loan Officers for Defendants at any time during the
       maximum limitations period who were not paid overtime wages owed for all time
       worked in excess of 40 in given workweeks.

       2.      The Motion is DENIED to the extent that Plaintiffs request that we conditionally

certify this action as a collective action on behalf of a Misclassification Collective.

       3.      The parties shall meet and confer regarding the notice to be sent to the potential

members of the Collective and the procedures to be used for distributing that notice. The parties

shall notify the Court, in writing, of the results of their conference on or before April 2, 2019.

                                                       BY THE COURT:

                                                       /s/ John R. Padova
                                                       ____________________________
                                                       John R. Padova, J.
